Case 2:20-cv-11429-AJT-DRG ECF No. 2-10, PageID.38 Filed 06/02/20 Page 1 of 3




          EXHIBIT D-2
                   Case 2:20-cv-11429-AJT-DRG ECF No. 2-10, PageID.39 Filed 06/02/20 Page 2 of 3
 CERTIFICATE OF REGISTRATION
               5    copy),                         This Certificate Issued under the seal of the Copyright
                                                                                                                                           FO                VA
                                                                                                                                           Fora Work of thir Visual Arts
                                                                                                                                                                                                   111
                                                   Office in accordance with title 17, United States Code,
                                                   attests that registration has been made for the work identified                         ;            MA 1-216-274                                   MPS
  (4)
                                                   below.The information on this certificate has been made a

•;L
                                                   part of the Copyright Office records.
                                                                                                                                                     111111111L MIN
                                                                                                                                                                 awart
                                       co
                                                                                                                                           EFFECTIVE      OATS OF REGISTRATION
        1414                  U
           14y OF CC
                                                                                '71
                                                                                       fRE ISTER OF COPYRIGHTS
        OFFICIAL SEAL                                                                        United States of America


                           DO NOT WRITE ABOVE THIS LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET
                           TITLE OFISIS WORK 1,                                                                                            NATURE OF THIS        Woozy Seeirelockne

                    #2019 SINCLAIR AUSTRALIAN SHEPHERD                                                                                         PLUSH STUFFED TOY
                           PREVIOUS OR ALTERNATIVE TITLES V

                           Pthheatron as a Centnbution !Hui work was published ass coandiMum to a parodied sand or eollernon give mfaraudion about the collective welkin wkelithe
                           comithimen appoint    Title orColleedre Work V


                          if publabod m a periodited or mud give Warne V                   Number V                               Issas Date                   On PIP V

                                    OF             OR                                                                                     DATES OF LUTE AND DEATH
                                                                                                                                                         yea:oldie
                     a
                                                                                                                                          Year Bonn'
                                  .p o irri tAci        immpAry,
                          Was iho comobutum9to Memo& a          -    Author s Nabottakty
                                                                                ,
                                                                                         or Bounds                                        Was ThreAuthor sContrsbntres to the Work                      •
 NOTE
                          work node for biro                         Nemo of Country                                                                                                       'Mart° Pr
                                        NI   Yes                     ortr ahme                   United States                            Alwaymattsf        CI Yes      ID No     r   e


                                                                                                                                          Naudonyineis?      Q Yes ZI No            "10, 6 "Boagd
 Under the law                               No                            IDonuaded m     IF                                                                                      insauesore
 the author of
 a work made              NATURE OF AUTHORSHIP Ouch insomnia boir(m) Soo Instructions
 for hire re
 generally ilia                   zr 3 Dimensional sculpture     a Map                                               r, Technical drawing
 employer not
 the employee                      a 2 Dimensional artwork       0 PboIctlanPh                                       O Text
 (sea insane
 pons) For any                     • Reproduction of work of art Q knvehy +dew                                       0 Architectural work
 pert et this
 work that was
  made for hire
 Check me in              N.AME OF AUTHOR V                                                                                               DATES OF BIRTH AND DEATH
 the apace     la                                                                                                                         Year Born       Year Died Y
                      )
 provided give 10
 the employer
 (or other
parson tor                Was this coetribmson to the work a          Lthertal ahowahty or Denuale                                        Wile 1199 Author a Contribution to the Work
                          *weak made for hire 7                             t     by
whom the work                                                                                                                             Anommous9      U Yes                   °my" wr
                                                                                                                                                                   0 No r ragaeetana
wee prepared)
as Author of
                                       CI Yes                        0R{Otrun of tk.                                                      losegdooymous? 0 Yu      0 No 'Yes au Wailed
that part and                          0 No                                 Domiciled m   /P                                                                                mutton
tease the
space for dales           NATURE OF AUTHORSHIP Cheek VP:fames bagel) Roe Instivcaons
of birth and
death blank                        0 3 Dismostonsl sculpture         Map             0 Technical drawn
                                   O 2 Dunausional artwork        a Photograph       U Text
                                     RemodUchon of work of rut    I3 Jewelry design  0 Architectural work


                      Year in Winch Caten' Winn Wait War                               Date sod matron °Mit Pahlkatton rink Fartleuhr Work
                   a Completed                    71datotormeslon                      Cempleto this Wowed= shah* January.
                                                                                       ONLY       Irak
                                                                                                                                          trays                       _ Year      003
                                   2003 4Year mu  ei rniTetvelt                        his bun y9991199                              LIRA
                      COPYRIGET CLAIMANT(                      Name sad Wrest most be given even if the Mumma is the mamas the
                      "thpt        t   l
                                                                                                                                               APSW2
                              /rOa ang COMPANY,                         INC
                              69 Krif Road                                                                                                     ONE
See irebuottons
                                                                                                                                                .
borers cosemasna              Keene, NH 03431                                                                                                  TWO DEPOSITS RECEIVED
Sus space
                      Transfer If the elaussat(s) maned here in space 4 is (are) different front the =WO mined         e apace 2. gum a
                      brat matamete dhow the clamant(s) obtained womb* of the copyright. V                                                al FUNDS RECEIVED


                                                                                                                        490=mallir
                      MORE ON RACK                      Co     an siepinabie spaces (numbers 5   Plari the =sneak of this page                                                   DO NOT WAITS NONE
            Case 2:20-cv-11429-AJT-DRG ECF No. 2-10, PageID.40 Filed 06/02/20 Page 3 of 3
                                                                                                            r      1


                                                                                                               EitAMINED SY                                                          FORM VA

                                                                                                             CHECKED BY

                                                                                                                   CORRESPONDEN                                                        FOR
                                                                                                                                                                                    COPYRIGHT
                                                                                                                   Yes                                                                OFFICE
                                                                                                                                                                                       USE
                                                                                                                                                                                      ONLY

                  DO NOT WRITE ABOVE TH18 LINE IF YOU NEED MORE SPACE USE A SEPARATE CONTINUATION SHEET
                                         4111   111er                                                               `e                                                 -4101111MMIEllearlIMMINOIWI
  PREVIOUS REGISTRATION Res regannhaa for than work, or lisp to etcher vacua vides wort 'heady been node m the Copyright Mei
  t;) Yes 31 Na If your answer is Yes. why la eashor regutanan being sought" (Check eispoprisie ben }V
   a Wins es the Rest published edabea of a work posies*eagreered ui unpublished ism
  b Q llus a to Hint appheanon ratenetied by this DOD' as cepyngbt rhuinein.
  e. QTtaauacEtogedve oos of the work es shown by p
                                                  e ee 6 on the applicants
  ',yet:rawer is Yes      we Prevloonlivistesdain Number V                             Yesr ofRegletratlen V


                                                                                                           fora
  DERIVATIVE WORK OR COMPILATION °mhohoth Num da god 6b lot a dant=                     wodt =Picts oslYs3      =NOM
  a PreerisoagMetaled Ides* any petessong seaweed'ilia ths wade la blood ea or iaceepenates 'V



                                                                                                                                                                               a
                                                                                                                                                                                   heirs careretse
                                                                                                                                                                                   tide mem
                                                                                                         wort                            as
     Msteriel Added to Tide Work Owe a hod general stanneere of the outland the hal hem added to due            and In winch ogremlibt        chimed

                                                                                                                                                                               b
 DEPOSIT ACCOUNT If tba Togolese=the is to bo chesged to a Deposit Meant essbldhed in the Copyright Office give name end umber °Maoist
  Ramey                                                                                  Accoemi Ntweber V


                                                                                                                                                                               a
 W.118WPWWWW.001...                   WSWOW
 CORRESPONDENCE Owe name and iddtess to wtact conespoldeoce about ibis application should be seat                 NenelAddreWAPTICW/Stenail,

    Douglas Company, Inc
    Mr Scott Clarke
    69 Krif Road, PO Box D
    Keene, NH 03431
 Area code end &Arne tedanbanymcitor 10 1 603 352-34].4                                                               ,
                                                                                                                Not no**kis-     (603) 352-1248
 Snail OP

 CERMICATION. I die undamped                    tteribp Dotty duit I am the


                                                                                             0 other copyright chumant
                                                                 diode only one 11.,
                                                                                               owner of exclunre right(e)
                                                                                             3nth:mu                        Dougl as Company, Tug .
                                                                                       { "thar
                                                                                                        d agent of
                                                                                                                Mime otairlier oro rieeppepit ones or osier ef ease Datdk)A
 Of the work identified tit due appbeaban and that the statements made by ma an dos applmatum are correct to the best of my knowledge

 Typed Depended name and date VIE tlus applicanonmesa date of pubheatron in space                 do not sign and sublet n before that date

     Kimberly Mason                                                                                                              Date le,        9 ° 16/         071003
                            Patureep4    v
            x
Certificate
will be           mum,     DOUGLAS COMPANY, INC                                                                                                        401.0          oreei
malted In                 MR SCOTT CLARKE
window            NurtatearetvAptv
envelope
to this
                          69 XRIF ROAD, pct Box D
address           otwesterzpv,

17Ui Ireoke)
                          KEENE, NH 03431
                        pawn nees              SlItiti ta4Z riginWiatVai cis mane bet
                                                                                                                                          ES           ' **
                                                                                                                                                         ONO Matta E
                                                                                                                                                          D C 205664 10 00

                                                                                         ele apOoratice foe capirgri segamilmi pesididiort MOD 4a0 or wi ars mean scamera than gatifteabl
Wel ebb bleekbahon thud be, enatinottetwa than e2 6113
